DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of copending Application No. 16/777,760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses the claims of application ‘760 and/or obvious variant of one another with slight optimization of ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2019/0115150) in view of Iwanaga et al. (US 8,630,080).
	Regarding claim 1, Yoshioka discloses an inductor component comprising a main body part including a magnetic layer (10) containing a resin and metal magnetic powder contained in the resin [0009], an inductor wiring (21) disposed in the main body part, an external terminal (41, 42) exposed from the main body part, and a lead-out wiring (51, 52) electrically connecting the inductor wiring and the external terminal (All Figs). Yoshioka fails to explicitly disclose that an outer surface of the external terminal includes a concave part as presently claimed.
	Iwanaga discloses an inductor component comprising external terminal exposed from the main body, wherein the external terminal or electrodes includes a concave part or depressions (G1-G4) (Fig. 3-5, col. 4, lines 31-45, and col. 5, line 48 – col. 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka’s external terminal or electrodes to comprise of concave part, or depression, as suggested by Iwanaga, in order to for the inductor component having a structure that reliably prevent from being include with respect to the circuit board during and after mounting (col. 5, line 64 – col. 6, line 16).  This thereby will further enhance the mounting reliability in Yoshioka.  
	Regarding claims 2 and 14, Yoshioka discloses an overlapping portion located on the lead-out wiring and a non-overlapping portion located on the magnetic layer (All Figs).  Further, Iwanaga discloses that the concave portion is located at the extracted section (22a, 22b) that includes capacitance, which corresponds to the area of Yoshioka’s overlapping portion including lead-out wiring.  Therefore, Yoshioka in view of Iwanaga discloses the structure as claimed.  Furthermore, the combination of Yoshioka in view of Iwanaga’s concave portion would corresponds to the claimed structure recited in claim 14.  
	Regarding claim 3, Yoshioka discloses the structure as claimed [0077].
	Regarding claims 4-6 and 8, Yoshioka discloses the structure and material as claimed ([0069-0070], [0079], [0089]).
	Regarding claim 7, although Yoshioka discloses providing a treatment of Ni to the copper in order to obtain rust prevention [0079] [0089], Yoshioka fails to explicitly disclose the concentration as claimed.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, the difference between a highly concentrated Cu layer and Cu with Ni as impurities does not appear confer patentability to the claims in the absence of a showing of critically associated with the claimed concentration.  
	Regarding claim 8, Yoshioka discloses the structure and material as claimed [0079].
Regarding claims 10-11, Yoshioka in view of Iwanaga discloses concave part, however, fails to disclose the depth of the concave part as presently claimed.  However, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize the depth of the concave part since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the depth of the concave part dependent on what the end use of the inductor component was used for.  
	 
	Regarding claim 13, Yoshioka discloses the structure as claimed (All Figs).
	Regarding claim 15, Yoshioka discloses a lead-out wiring of 0 µm in a direction perpendicular to the surface of the magnetic layer (true perpendicular or vertical direction) (All Figs). 
	Regarding claims 16-17, Yoshioka discloses a coating film as claimed (All Figs, [0070], [0078]).
	Regarding claim 19, Yoshioka discloses ferrite powder [0098].
	Regarding claim 20, Yoshioka discloses the lead-out wiring and its structure as claimed (All Figs, [0082]).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2019/0115150) in view of Iwanaga et al. (US 8,630,080) as applied to claim 1, and further in view of Iwao et al. (US 2001/0017420).
Yoshioka discloses an external terminal as presently claimed, however, fails to explicitly disclose that the external terminal comprises cracks.
Iwao discloses an inductor component comprising external electrode, or external terminal, comprising of pores, or cracks (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka’s external terminal to be porous, thereby comprising of cracks, since Iwao discloses this provides an inductor component proof against any external influences and stable in characteristics ([0010] and [0012-0013]).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2019/0115150) in view of Iwanaga et al. (US 8,630,080) as applied to claim 1 and further in view of Kudo et al. (US 2017/0169930).
Regarding claim 12, Yoshioka in view of Iwanaga discloses an outer surface of the overlapping portion and non-overlapping portion, however, fails to explicitly disclose the surface roughness of the portion areas as presently claimed.
Kudo discloses an inductor component wherein the sizes of surface irregularities are different for overlapping and non-overlapping regions, specifically the outer surface of the overlapping portion is smoother, or smaller, than the non-overlapping portion (Fig. 4).  This therefore reads upon the Ra relationship as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Iwanaga’s surface of the overlapping portion and non-overlapping portion with the Ra relationship as claimed, since Kudo discloses that this would provide a inductor component without characteristics degradation [0014].
Regarding claim 18, Yoshioka in view of Iwanaga discloses a coating film as claimed (All Figs), however, fails to specifically disclose that the coating film have different reflection spectra when light of a predetermined wavelength is applied from the outer surface side as presently claimed.
Kudo discloses a visual spectrum of metal (63) is different than a magnetic composite body (3) and other elements (Fig. 4, [0128-0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Iwanaga’s coating film on the lead-out wiring and the magnetic layer be different in order to have visually inspected the inductor component and thus differentiate the different components from one another, for example. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785           

/Holly Rickman/Primary Examiner, Art Unit 1785